Case 1:19-cv-03142-ILG-RLM Document 85 Filed 09/03/19 Page 1 of 2 PageID #: 37




                                                          August 27, 2019
Hon. Roanne L. Mann
Chief Magistrate Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    Kaplan, et al. v. Central Bank of the Islamic Republic of Iran, et al.
              19-cv-03142 (ENV) (rml)

Dear Judge Mann:
       We represent the plaintiffs in the above referenced action, which was reassigned to Judge
Glasser and Your Honor yesterday.
        We write to respectfully call to Your Honor’s attention plaintiffs’ pending application
made to Magistrate Judge Levy requesting that the Clerk of the Court be directed to enter the
default of defendant Bank Saderat PLC (“BSPLC”) pursuant to Fed. R. Civ. P. 55(a). (DE 83).
       As discussed in that application, and as reflected on the docket, BSPLC has dismissed its
counsel and intentionally defaulted this action. See DE 82 (motion to withdraw); Order,
7/1/2019.
       As Your Honor may recall, BSPLC recently followed the same course (dismissing its
counsel and intentionally defaulting) in another case pending before Judge Glasser and Your
Honor, Lelchook v. Islamic Republic of Iran, et al., 16-cv-07078 (ILG)(rlm).
       We thank you for your consideration.


                                                    Respectfully,


                                                    Robert J. Tolchin
Case 1:19-cv-03142-ILG-RLM Document 85 Filed 09/03/19 Page 2 of 2 PageID #: 38
 THE BERKMAN LAW OFFICE, LLC                                     August 27, 2019
                                                                 Page 2 of 2


                                CERTIFICATE OF SERVICE

        I certify that on August 27, 2019, the within letter was served on defendant Bank Saderat,
PLC, by first class U.S. mail, postage prepaid, to: 5 Lothbury, London, UK, EC2R 7HD; and by
email to borhani@saderat-plc.com.




                                                    Robert J. Tolchin
